Dear Mr. Schneider:
You have requested an opinion of this office as to whether commissioners of the Orleans Levee District or other elected and appointed officials of the state of Louisiana are prohibited from participating in gaming or other activities at Star Casino, Inc.'s public, licensed facilities due to the fact that the property on which the facilities are located are leased from a political subdivision of the State of Louisiana.  La. R.S. 4:555 provides as follows:
 § 555. Contracts prohibited; gaming operator; public officials; penalties
          A.  No elected public official as defined in R.S. 42:1 shall engage in any business activity with a licensee except as a patron.
          B.  As used in this Section, business activity shall specifically include but is not limited to contracts;
               (1) For the sale or purchase of goods, merchandise, and services.
               (2)  To provide or receive legal services, advertising, public relations, or any other business or personal service.
               (3)  For the listing, purchase or sale of immovable property or options or real rights relating thereto.
               (4)  Modifying ownership or possessory interests in stocks, bonds, securities, or any financial instruments.
The statute as written clearly does not prohibit elected public officials from participating in gaming as patrons of a riverboat.  To the contrary, the statute provides for a specific exception which allows elected officials to participate in gaming as patrons.
As your request is understood, you are concerned with a possible conflict of interest inherent in the relationship of the Orleans Levee District as landlord of Star Casino, Inc.  This opinion does not address the applicability of The Code of Governmental Ethics, La. R.S. 42:1101 et seq., and any prohibitions it contains relating to member of the Orleans Levee District other than those contained in La. R.S. 4:555.  The office of the Attorney General does not render opinions on the Code of Governmental Ethics. Opinions on the Code of Governmental Ethics are rendered by the Commission on Ethics for Public Employees. The telephone number of the commission is (504) 765-2308.
If this office can be of further assistance, please do not hesitate to call.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: E. BARTON CONRADI Director, Gaming Division
RPI/EBC/cls